Case #01-17-00258-CV


March 2018


                                                                                 PftEBM
                                                                        moamapmtMM
                                Court ofAppeals First District                mouston texas
                                                                          MAR 20 2018
                                                                       CHRISTOPHER A. PRlNe
                                    S-G Owners Association            CLERK


                                               vs



                                        Lurdes Sifuentes




                                           UPDATES


 Is my wish to have the court to know that S-G Owners Association sent me the assessment for
2018 for the amount of 915.00 of which was paid before the due date.

 In addition of the previous balance that was granted to me in the Civil Court (10,501.60
plus Interest of 22.03) The SG Owners Association keeps adding numbers to a case that is
now in the Court of Appeals First District.

I FEEL HARRASED BY THE S-G ASSOCIATION AND THEIR ATTORNEYS AND
SCARED. Since May of 2015 when I contacted the association to pay my bill that was late
three months, the rejected my payment and sent my bill to their Attorney, with all types of
fees, my health has been affected in many ways, to the point that I had to seek for
professional help. I am a single mother, I go to work every day to provide for my two
children with special needs, I don't feel secure in my own house, I noticed a couple times
that a guy taking pictures of my house, driving a black truck stops for seconds in front of
my property, takes pictures and leave.

 THEY CONTINUSLY KEEP SENDING ME LETTERS WITH CHARGES OF
ANYTHING, I WAS TOLD THAT THE SHOULD NOT BE CONTACTING WHILE
THE CASE IS BEEN HANDLING AT COURT.

 The association sent me a bill that WAS PAID ON TIME as they requested, 2018 IS NOT
BEEN DICUSED OR IT SHOUL D BE ADDED TO THE CASE.

AGAIN, the S-G Association is rejecting my payments exactly like the beginning of this
case; their attorney sent me a letter requesting me to accept back the 2018 payment. Which
I didn't accept for the fact that 2018 is should not be part of the case, I received a bill along
with an envelope to send the payment, with a due date.
                                 Case#01-17-00258-CV


Their attorney said in his letter that they will NOT ACCEPT PARCIAL PAYMENTS, I am
not quite sure what do they want; there was not partial payment of 2018 Assessment, I paid it
In FULL.


The S-G Association SENT me a letter with a picture of a house that is NOT MY
PROPERTY Requesting and giving me 10 days to clean up my the property, THREATING
ME TO CHARGE ME100.00 / FEE FOR EA DAY AFTER THE DUE DATE DAY IF I
DON'T CLEANED UP

My property is BEEN KEEPT IN GOOD CONDITIOS, FRONT YARD, BACK YARD, and I
HAVE SOMEONE WHO KEEPS MY GRASS, LANDSCAPED.

 I AM ASKING THE COURT TO HELP ME, AND DO NOT LET THIS CASE TO
CONTINUE SCALATING ANYMORE, WHEN I PURCHASE THE PROPERTY TO HAVE
A DECENT PLACE TO RAISED MY CHILDREN, I WAS LOOKING FOR CLEAN AND
SAFETY AREA, PULLED MYSELF TO SCHOOL TO EARN A 2 YEARS DIPLOMA IN
ORDER TO PROVIDE, AND DO NOT EVER HAVE TO ASK FOR WELFARE, I MAKE NO
MORE THAN 2,700 A MONTH TO PAY MI MORTGAGE, CAR PAYMENTS, AND
ADDITIONAL BILLS.




I am adding copies of the letter from the Attorneys.

A copy of the check paid in full with the 2018 assessment,

A copy of the fees added to my 2018 assessment with the case grated in 2017 by the
Honorable George Barstone.

A copy of a letter from the association of the wrong property, and my name and address in
it, and fees,

A copy of a letter where they sent to the Credit Bureau to damage my credit with the case
that was grated to me the First Civil Court.



Lurdes Sifuentes

17327 South Sum

Houston, Texas 77095

Lurdess29@gmail.com

713 269-9421
Case #01-17-00258-CV
                                                                                                      NOELLE HICKS
                                                                                      Attorney and Counselor at Law
                                                                                                    Associate Attorney
ROBERTS MARKELWEINBERG BUTLER HAILEY
2800 Post Oak Boulevard, Suite 5777
Houston, Texas 77056
Telephone: 713-780-4135
Toll Free: 844-775-9344
www.rmwbhlaw.oom




                                                February 26,2018

                                                                                   Via CMRRR &Regular Mail
       Lurdes G Sifuentes
                                                                              Certified Article Number
       17327S Summit Canyon Dr
       Houston, TX 77095-6945                                               IMm 75bb IHQH 20=17 7713 2S

                                                                                   SENDERS RECORD
       RE:      Partial Payment: Check No.: 1919157
                Cause No.: 1071865 , S-G doners Association, Inc. vs. Lurdes C. Sifuentes, In the District
                Court ofHarris County, Texas, County Civil Court at Law No. One (1)
                Property Address: 17327 SSummit Cam/on Drive, Houston, TX 77095 (tiie "Property")
                RMWBH File Number: 13321-00025


       Dear Property Owner:

                As you know, this law firm represents die S-G Owners Association, Inc. (the
       "Association") in the above referenced matter. The Association has received your check no.
       1919157 in the amount of $915.00. This payment does not represent the full amount due. Please
       be advised that partial payments will not be accepted by the Association unless and until a
       payment plan is agreed to by both parties for the full amount due Accordingly, your check is
       being returned and is enclosed herein the certified mail envelope. Please contact our office to
       obtain die full amount due and/or request a payment plan.

                Please note (hat your check is being returned in tihe certified mailing of this letter. You
       must accept the certified mailing in order to retrieve the payment Please note this letter is being
       sent inanatoiapttocollect a debt and any information obtained will be used for that purpose.
                Thank you foryour attention to this matter.

                                                        Sincerely,
                                                        Roberts Markel Weinberg Butler Hailey PC




                                                        Noelle Hicks



       NH/KRM/ADB

                     Houston           Austin         Dallas         San Antonio        Fort Bend
              Say Goodbye to Associa Access. Say Hello to TownSq!
              TownSq is our new all-in-one mobile app —designed to help you connect, collaborate and stay up to date.
              You'll soon be able to meet your neighbors, manage your account, and access the resources you need for
                                             better community living — anytime, from any device!




                                                                        Coming Soon!
              experience                                                                ww\iv.townsq.io
              community your way
                                                                          *iOS              RTjWeb               #   Android




 IS Associa*
                                                                                                            Unit Address
 S-G (Stone Gate) Owners Assoc                                                                      17327 South Summit Canyon Drive
 c/o Principal Management Group of Houston
 1225 Alma Rd Suite 100                             Account ID          As Of Date              Due Date              Amount Due
 Richardson TX 75081                                                                                                   11438.63
                                                     3615829            01/01/2018             01/01/2018
 (713)-329-7100




 Description                                                   larges                         alance                    • .;i«..w».i»i:.M.1.1«w,ia««;r;V^TOcwi;ia.»iM«^^


      IFIRST                P1FIRST
      mtioiml p IconuEniEncE                                                          CASHIER'S CHECK                                                            1919157
      .BflllK raws C-B4I1K                                                            This item will not be replaced for 90 days
                            A division of First National Bank Texas
                                                                                      from the date of purchase if lost', stolen, or                                  88-627/1119(1)   g
                                                                                      destroyed.
                                                                                                                                                date January 13, 2018                  l|
                                                                                                                                                        00374     0006423              •»
purchaser       ***LURDES                    SIFUENTES***

                                                                                                                                              $********$15 m00: fi
PAY
           NINE HUNDRED FIFTEEN AND 00/100



no.cJnc
ORDER OF
                ***S-G OWNERS ASSOCIATION
                                     -. ,
                                          INC***
                                                                                                                                 £SLH                                 v£>t-—-
                                                                                                                                       AU/THBRIZED SIGNATUR|

                                                                                                                        ORIGINAL SIGNATURJtcQUIRED FOR AMOUNTS OVER $5,000
PTJRPOSE



                                    •••l^niS?""!:!                            11^06 2 7 iO'Oi                    OE17i07»B                         \
                                                                                                                                             Amount Due, .'.-A     Enclosed
                                                                         Due Date                 Late After"
           Account ID                    As Of Date
                                                                        01/01/2018.-/             01/31/2018
                                                                                                                                             11438:63       j\ ^7/SoO          C
            3615829                      01/01/2018


               ?6"(Stone Gate) Owners Assoc                                 BSE     PRESORTED
                                                                                    FIRST-CLASS
               c/o PrincipalManagement Group cf Houston
               1225 Alma Rd Suite "100                                              U.S. POSTAGE
               Richardson TX 75061                                                      PAID
                                                                      1-2973-3000    OPTIMAL
                                                                                    OUTSOURCE
               ECO FRIENDLY ENVELOPE! Open Carefully! This Is
               Your Return1 Envelope For YourAssociation.Dues'.

              l,,,ri,i|iiii|'ii|iiM.|ii..|,.||..||.>|Hi|||>>|i>                                     Remit to:
                                                                                                                    S-G (Stone Gate) Owners Assoc
               Lurdes Sifuentes                                                                                     c/o Principal Management Group of Houston
               17327 S Summit Canyon Dr                                                                              P.O. Box 3157
               Houston TX 77095                                                                                      Houston TX 77253-3157




                                                                           DDDfc, DD0b3fi DDDDODDDDablSflST LURDESSIFUEN 1143fib S
      i
          Associa
          Principal Management Group of Houston




                                                                                                            February 14,2018


Lurdes Sifuentes
17327 S Summit Canyon Dr
Houston, TX 77095


                                                                      rt
                                                                             «ri
Re:       17327 South Summit Canyon Drive
          Violation observed on 02/13/2018
                                                   00361^5829
                                                     36K582
                                                                tf©
          S-G Owners Association, inc.


                                                     Dear Lurdes Sifuentes: .          __ , .    faot&t-
                                                         ensure the aesthetic integrity of the community is being
                                                    maintained, periodic site inspections are performed. During the
                                                    inspection conducted on 02/13/2018, it was noted the following
                                                    item(s) are in violation of the governing documents of S-G Owners
                                                    Association, Inc..


                                                    Please power wash the driveway and sidewalk/walkways to
                                                    restore its surface to its original appearance. Failure to comply
                                                    within 10 days can result in a fine up to $100 per day there after
                                                    the first 10 days per Article V, Section 5.3

We ask your support in maintaining the aesthetic integrity of your community by correcting the above item(s)
within ten (10) days from the date of this letter.

If you did not receive a copy of the governing documents at closing, a copy of the Declaration of Covenants,
Conditions and Restrictions are available for purchase at www.pmghouston.com or if your community has a
website, the documents are also available to view in "read only" format on your community website.

You have the right to request a hearing before the Board of Directors regarding this matter. If you desire a
hearing, written notice of your request must be received at the above address within 30 days of receipt of this
letter. Upon receipt of your written request, you will be furnished notice ofthe date, time, and place of hearing.

We sincerely hope your prompt attention to this matter will eliminate the necessity for further action. If you have
recentlycorrected the above item(s), thank you and please disregardthis notice.

If you have any questions regarding this matter or if additional time is needed, please contact one of the onsite
offices at 281-855-0984 or 832-698-4490. As always, your cooperation is appreciated.

Sincerely,
S-G Owners Association, Inc.




If you are serving onactive military duty, you may have special rights or relief related to this enforcement action under federal
                     law, including the Service members Civil ReliefAct (50 U.S.C. app. Section 501 et.seq.).
**ESTE DOCUMENTO ES MUY IMPORTANTE. SI USTED NO PUEDE LEER INGLES, POR FAVOR CONSIGA AALGUIEN PARA QUE IETRADUZCA ESTE DOCUMENTO* •
                       ***Tai lieu nay chira thong tin rat quan trong. Xin vui longtim thay mot ai do de dichno cho ban.***

11000Corporate Centre Drive, Suite 150 Houston, Texas 77041 Telephone 713.329.7100 R» 713.329.7198 Web www.pmghouston.com             >
             Associa" j The nation's leader in community association management j wwiy.assoc/aontfne.com j 800.808.4882               BBB.
                          S-G OWNERS ASSOCIATION


 November. 2017


 Dear Homeowner,


 The Board of Directors of the S-G Owners Association (herein referred to as "Association") has
 been granted the responsibility to conduct, manage, and control the affairs and business ot the
 Association and to adopt reasonable rules and regulations governing among other things, the use
 of Association properly and/or the Lots/Units. The Board is also responsible for enforcing the
 Declarations of the Covenants, Conditions and Restrictions (hereinafter referred to as
 "Declaration")..

 The Board of Directors has revised the assessment collection policy as adopted on November 8,
 2017. The revision of the policy now allows for the Association to report owners that are
 delinquent to the credit bureau.
xThe association website.:—*
                          www.CanyonGate.com, includes changes to the collection policy for your
 specific association. The Board of Directors and Associa PMG Houston are working toward
 standardizing collections in order to create a more professional and proficient collections
 department. This will ensure the homeowners and board members are provided the best possible
 customer service experience we can provide for your association.

 Included in the packet, you will find practices and procedures in order to collect delinquent
 assessments. The packet also includes and defines delinquencies and late charges, payment
 information, and general provisions provided for your association. The following steps will be
 performed using the approximate time frames below:

            2> 209 Letter:                       February
            >• Credit Bureau Letter:             March

 After all steps have been completed, if the homeowner remains delinquent, the account shall be
 turned over to the association's attorney for collection. Once an account is at attorney status, the
 homeowner must work with the attorney's office in order to bring their account current.
 Standardizing the collection process and defining the stipulations and procedures will benefit the
 association by collecting outstanding balances in a timely manner, therefore creating more revenue
 for your association.

 Should you have any questions pertaining to the new policy, please submit your questions and/or
 concerns in writing to the address listed below;

 Thank you for your cooperation.

 Board of Directors
 S-G Owners Association




               Principal Management Group of Houston, AAMC- An Associa® Company
                         ] 1000 Corporate Centre Drive #150, Houston. Texas 77041
                                          Office: 713-329-7100